         Case 3:20-cv-01939-RNC Document 91 Filed 03/17/21 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNNECTICUT

_________________________________________
                                                   :
ANTONIO CABALLERO,                                 ;
              Plaintiff,                           :      Civ. No. 3:20-cv-1939 (RNC)
                                                   :
              v.                                   :
                                                   :
FUERZAS ARMADAS                                    :
REVOLUCIONARIAS DE COLOMBIA, et al.                :
              Defendants,                          :
                                                   :
              v.                                   :
                                                   :
INTERACTIVE BROKERS LLC,                           :      March 17, 2021
                  Turnover Garnishee.              :
__________________________________________


                          RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the proposed intervening

party, Alba Petroleos de El Salvador S.E.M. de C.V. (“ALBA Petroleos”) hereby discloses that it

is 60% owned by Petroleos de Venezuela Caribe, S.A., which in turn is 100% owned by Petroleos

de Venezuela America, S.A., which in turn is 100% owned by Petroleos de Venezuela S.A.

(“PDVSA”). The remaining 40% of Alba Petroleos is owned by ENEPASA.

                                                          Respectfully submitted,
                                                          THE DEFENDANT,

                                                          By: s/Marcos Daniel Jiménez
                                                          Marcos Daniel Jiménez
                                                          New York Bar No. 4881736
                                                          Pro hac vice motion pending
                                                          Marcos D. Jiménez, P.A.
                                                          255 Alhambra Circle, 8th Floor
                                                          Miami, Florida 33134
                                                          Telephone:    305.772.6026
                                                          Email: mdj@mdjlegal.com

                                                          - and -
Case 3:20-cv-01939-RNC Document 91 Filed 03/17/21 Page 2 of 3




                                    By: //s// James T. Cowdery (ct05103)
                                       James T. Cowdery (ct05103)
                                       Thomas J. Murphy (ct07959)
                                       Cowdery & Murphy, LLC
                                       280 Trumbull Street
                                       Hartford, CT 06103
                                       (860) 278-5555 Office
                                       jcowdery@cowderymurphy.com
                                       tmurphy@cowderymurphy.com
          Case 3:20-cv-01939-RNC Document 91 Filed 03/17/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                                 //s// James T. Cowdery (ct05103)




                                                   3
